FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS BRIBIESCA-ALCALA,                    No. 10-70366

               Petitioner,                       Agency No. A070-743-774

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Juan Carlos Bribiesca-Alcala, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reconsider. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      In his opening brief, Bribiesca-Alcala fails to address, and thereby waives

any challenge to, the BIA’s denial of his motion to reconsider for failure to identify

any error of law or fact in its prior decision denying his motion to reopen. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding issues

which are not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review Petitioner’s contention that the filing deadline

for his motion should have been equitably tolled on account of the actions or

inactions of the Department of Homeland Security because Bribiesca-Alcala failed

to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (generally requiring exhaustion of claims before the agency).

      In light of our disposition, we need not reach Bribiesca-Alcala’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     10-70366